ORDER

PER CURIAM:
Ronald McBee appeals from the trial court’s order modifying a dissolution decree with respect to child support payments due Ms. Vaporean. On appeal, Mr. McBee eon-*286tends that the trial court erred in modifying the dissolution decree to increase the child support payments he owed Ms. Vaporean from $200 to $882 per month. Mr. McBee contends that the trial court erred by imputing income of $4,000 per month to him because there was no evidence that he earned or could have earned this amount of income every month. Mr. McBee also alleges that the trial court erred in imputing income to him because it did so based on an increase in his net worth which is not income pursuant to Form 14.
Because there was sufficient evidence supporting the trial court’s determination that Mr. McBee’s income was $4,000 per month, the judgment of the trial court is affirmed. Rule 84.16(b).